Citation Nr: 0926870	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis, prior to June 20, 2007.

2.  Entitlement to an initial evaluation in excess of 10 
percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1967 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to June 20, 2007, the Veteran's allergic rhinitis 
was manifested by facial pain and pressure, sore throat, 
headaches, nasal congestion and airway obstruction (right 
greater than left), nasal drainage, sneezing, itchy, watery 
eyes, frequent throat clearing and sinus infections, and mild  
hoarseness.  No evidence of nasal polyps was found.   

2.  From June 20, 2007, the Veteran's allergic rhinitis was 
manifested by left nasal obstruction (60 percent) and right 
nasal obstruction (70 percent).  No evidence of nasal polyps 
was found.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
allergic rhinitis are not met for any period of time covered 
by this appeal prior to June 20, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6522 
(2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for allergic rhinitis are not met for any period of 
time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6522 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he is entitled to a 
higher initial evaluation for his service-connected allergic 
rhinitis, claimed as a sinus condition.  The Veteran was 
originally granted service connection for allergic rhinitis 
in the August 2004 rating decision currently on appeal.  The 
RO evaluated the Veteran's disability as non-compensably 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522, 
effective October 8, 1997.  A subsequent rating decision 
dated April 2008 increased the Veteran's disability 
evaluation to 10 percent, effective June 20, 2007.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Board notes that Diagnostic Code 6522 does not explicitly 
provide for a non-compensable evaluation.  However, 38 C.F.R. 
§ 4.31 makes clear that in every instance where the Rating 
Schedule does not provide for a zero percent (non-
compensable) evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  Under Diagnostic Code 
6522, a 10 percent evaluation is assigned for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation, 
the highest schedular evaluation available, is assigned for 
allergic or vasomotor rhinitis with polyps.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

The Board has considered the propriety of staged ratings, 
however, the evidence in this case does not show a variance 
in the signs and symptoms of the Veteran's service-connected 
allergic rhinitis during the claim period such that staged 
ratings are applicable beyond that which was assigned by the 
RO.  See Fenderson, supra.

Service treatment records (STRs) associated with the claims 
file showed that the Veteran was afforded a clinical 
evaluation and physical examination in August 1966 prior to 
entering service.  The clinical evaluation was normal and no 
respiratory, or ear, nose, and throat abnormalities were 
found at that time.  An immunization record revealed that the 
Veteran participated in a medical research project and was 
given the live adenovirus vaccine.  Thereafter, the Veteran 
presented to sick call on more than one occasion with 
complaints of nasal congestion.  A clinical evaluation and 
physical examination administered in January 1971 prior to 
discharge was normal, and no respiratory, or ear, nose, and 
throat abnormalities were found at that time.

In February 1997, the Veteran sought care from W. Duke, M.D. 
for sinus congestion and flu-like symptoms.  The impression 
was pneumonia.  

In September 1997, the Veteran presented to the Anniston Army 
Depot Health Clinic with sinus problems and cough for the 
past two weeks.  He denied having allergies at that time.

The Veteran sought additional private care in June 1999 from 
J. Aultman, CRNP for facial pain, earache, fever, and 
swelling of the cheek and ear.  The Veteran also reported 
having a sore throat, cough, and problems with chronic 
allergies in the past.  He used a Vancenase inhaler daily.  
Upon physical examination, the axillary sinuses were slightly 
tender and the "nares" showed clear drainage.  The 
impression was sinusitis / rhinitis.

Associated with the claims file is a February 2000 statement 
from Dr. Duke.  Dr. Duke indicated that he treated the 
Veteran for "sinus trouble" since 1971 and that in his 
professional opinion, the live adenovirus to which the 
Veteran was subjected in service "could have affected his 
sinuses and upper respiratory system."  Dr. Duke also stated 
that many of the Veteran's private treatment records were 
lost and not available for review.

A VA primary care outpatient treatment note dated May 2000 
described the Veteran's allergies as "stable."  It was also 
noted that the Veteran took Allegra at that time.  A follow-
up appointment dated November 2000 showed that the Veteran 
had allergy problems after he stopped taking his prescribed 
medications.  The impression was allergies.  The Veteran was 
advised at that time to resume his medications.  

The Veteran presented to the VA otolaryngology clinic in 
November 2001 for an initial evaluation.  He reported having 
a history of sinus problems dating back to 1967 as well as 
year-round allergic symptoms, including facial pain and 
pressure, sore throat, headaches, nasal congestion, nasal 
drainage, sneezing, and itchy, watery eyes.  A review of 
symptoms was positive for frequent throat clearing, dry 
cough, globus sensation, and some mild hoarseness.  Upon 
physical examination, the turbinates were edematous and did 
not decongest very well.  The Veteran had a deviated nasal 
septum to the left with a septal spur near the middle 
turbinate.  The nasopharynx appeared clear and no evidence of 
purulent material, polyps, or septal perforation was found.  
The oral cavity was without lesions.  The impression was 
chronic rhinosinusitis with allergic components.  The 
examiner prescribed use of Zyrtec and Astelin nasal sprays.   

A March 2002 VA otolaryngology clinic follow-up note revealed 
that the Veteran experienced an acute flare-up of his 
symptoms.  Upon physical examination of the Veteran's nose, 
there was clear mucosa and no evidence of purulence or 
erythema.  The examiner noted some evidence of clear mucoid 
drainage.  The impression was chronic rhinitis.  

VA administered a Compensation and Pension (C&P) sinus 
examination in May 2002.  The Veteran reported a past medical 
history significant for allergies and recurrent sinusitis 
with symptoms such as acute nasal congestion, post-nasal 
drainage, and watery eyes.  The Veteran reported continuity 
of these symptoms after participating in the live adenovirus 
study in service.  At the time of the examination, the 
Veteran reported subjective symptoms of clear nasal drainage 
and facial pain.  Upon physical examination, the nose was 
clear anteriorly with no evidence of puss or polyps.  The 
oral cavity was also clear without evidence of obvious 
lesions.  The examiner did, however, note that the Veteran 
had mild nasal septal deviation.  A computed tomography (CT) 
scan of the paranasal sinuses was negative for bacterial 
sinusitis.  The impression was allergic rhinitis with 
recurrent sinusitis.       

Dr. Duke submitted an additional statement in support of the 
Veteran's claim in April 2004.  Dr. Duke reviewed private 
treatment records and the Veteran's STRs and expressed his 
opinion that the Veteran's sinus problems were at least as 
likely as not related to the same manifestations he exhibited 
in service.  

The Veteran was afforded another VA C&P sinus examination in 
July 2004.  The Veteran reported symptoms of post-nasal drip, 
clear rhinorrhea, sore throat, headaches, and facial pain and 
pressure.  The Veteran indicated that these symptoms were 
worse in the morning.  He also stated that he experienced 
some nasal airway obstruction (right greater than left), but 
no purulent discharge.  He denied any periods of 
incapacitation from work as a result of these symptoms.  A 
nasal examination conducted at that time was normal without 
evidence of polyps, purulence, or drainage.  The Veteran's 
turbinates and septum were also described as normal, and 
there was no evidence of oral cavity lesions or tonsillar 
exudates.  The impression was chronic allergic rhinitis, 
post-nasal drip, headaches, and facial pressure and pain.  
The examiner also related this condition to the Veteran's 
period of active service.
The Veteran presented to a VA medical facility for a routine 
follow-up appointment in April 2005.  He reported that he was 
doing well overall, but indicated that his persistent, 
chronic rhinitis was not improved with nasal steroids or 
antihistamines.  The impression was allergic rhinitis.  

The following month, the Veteran sought care at the VA 
allergy clinic for an initial visit.  At that time, the 
Veteran reported periodic facial pain, headaches, post-nasal 
drip, cough, clear nasal drainage, and frequent sinus 
infections since discharge from service.  The Veteran's past 
medical history was significant for allergic rhinitis.  His 
nasal mucosa was slightly swollen on physical examination, 
but there was no evidence of discharge.  The oropharynx 
showed no evidence of lesions or exudates.  The impression 
was chronic rhinitis.  It was noted the history of normal 
computed tomography scan did not suggest polyposis or chronic 
infection.  A follow-up visit in June 2005 showed no change 
with regard to the Veteran's symptoms of nasal congestion and 
post-nasal drip.  The impression was chronic rhinitis.  The 
examiner also noted that the Veteran's main complaints 
concerned post-nasal drip, a symptom which the examiner 
elected to treat symptomatically.

In an attachment that was submitted with the September 2005 
substantive appeal, the Veteran stated that he had a head 
cold all the time.  He would gag, vomit and cough in the 
mornings and afternoons.  He said he had excruciatingly 
painful facial pain and pressure, post nasal drip and 
heartburn.  He said that testing showed that these symptoms 
were not caused by any obstruction in the nasal passages and 
that there was nothing that could be operated on to correct 
the symptoms.  He also stated that testing was negative for 
allergies.  The Veteran also reported that although he did 
not lose time from work when he was younger, it was because 
he had to feed his family and made himself work.  As he got 
older, it was harder to force himself to do what he had to 
do.  He reported that he got up an hour earlier in the 
morning than he needed to so the drainage, coughing and 
throwing up would be somewhat better by the time he got to 
work.   

Associated with the claims file are April 2006 statements 
from the Veteran's wife and his supervisor in support of the 
current claim.  The Veteran's wife indicated that the Veteran 
had been coughing, choking, gagging, and complaining, 
particularly in the last ten years.  Moreover, the wife 
stated that the Veteran was embarrassed by his condition and 
had become withdrawn.  She reported that he was always 
coughing in church so others would look at him and wish he 
had stayed home.  The Veteran's supervisor stated that the 
Veteran used more sick leave in the last 24 months for a 
"medical condition."  The supervisor did not disclose the 
nature or severity of this medical condition, nor did he make 
any references to the Veteran's service-connected allergic 
rhinitis.  However, the supervisor stated that "I allow [the 
Veteran] to take more breaks when he feels they are needed."

The Veteran was afforded another VA C&P sinus examination in 
June 2007.  The Veteran reported having continual rhinitis 
and frequent colds since discharge from service.  He further 
indicated that he currently had nasal congestion, excess 
nasal mucous, and "constant" difficulty breathing.  The 
examiner noted evidence of nasal obstruction on physical 
examination.  In particular, the examiner indicated that the 
left nasal passage was 60 percent obstructed, while the right 
nasal passage was 70 percent obstructed.  No evidence of 
sinusitis, sinus disease, soft palate or speech abnormality, 
nasal polyps, or septal deviation was found.  There was also 
no evidence of permanent hypertrophy of the Veteran's 
turbinates from bacterial rhinitis, nor was there evidence of 
rhinoscleroma, Wegener's granulomatosis, granulomatous 
infection, tissue loss, scarring, or deformity of the nose.  
However, the examiner found evidence of mild, clear post-
nasal drip.  A maxillofacial CT scan without contrast was 
normal without evidence of sinusitis.  The impression was 
chronic vasomotor rhinitis.  The examiner also indicated that 
there was no significant effect on the Veteran's usual 
occupation or activities of daily living as a result of this 
condition.  In support of this contention, it was noted that 
the Veteran missed zero days of work in the last 12 months as 
a result of this condition.  It was noted that the Veteran 
was working full time as a boiler operator, a position he 
held for more than 20 years.      
 
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for allergic rhinitis for any period of time 
covered by this appeal prior to June 20, 2007.  Diagnostic 
Code 6522, as noted above, assigns a 10 percent evaluation 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  The Board 
acknowledges that the Veteran in this case has consistently 
reported symptoms of nasal congestion and difficulty 
breathing.  See February 1997, November 2001, May 2002, July 
2004, and June 2005 treatment notes.  However, in May 2002, 
it was specifically noted by the examiner that the nose was 
clear anteriorly with no evidence of puss or polyps.  Again 
in July 2004, the Veteran reported that he had nasal 
obstruction, however, the nasal examination was normal with 
no evidence of polyps or purulence.  In May 2005, it was 
noted that his nasal mucosa were slightly swollen.  It was 
not until June 2007 that obstruction of greater than 50 
percent on both sides was first shown.    

The June 2007 VA C&P sinus examination report indicated that 
the Veteran's left nasal passage was 60 percent obstructed, 
while the right nasal passage was 70 percent obstructed.  
This examination report constitutes the first factually 
ascertainable evidence of record that the Veteran's service-
connected allergic rhinitis increased in severity such that 
the criteria for a compensable evaluation were met.  The 
Veteran's reports that he had congestion and difficulty 
breathing have been considered, however, the medical 
assessments of his respiratory condition did not show 
obstruction to the level required for a compensable rating 
until June 2007.  Accordingly, the Board finds that the 
Veteran is not entitled to a compensable evaluation for 
allergic rhinitis for any period of time covered by this 
appeal prior to June 20, 2007.  

In addition, the Board further finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for allergic rhinitis for any period of time covered 
by this appeal.  Diagnostic Code 6522 makes clear that a 30 
percent evaluation, the highest schedular evaluation 
available, is assigned for allergic or vasomotor rhinitis 
with polyps.  The Veteran's claims file is completely 
negative for evidence of nasal polyps.  In fact, VA 
examinations conducted in November 2001, May 2002, July 2004, 
and June 2007 explicitly found no evidence of nasal polyps.  
Thus, the Veteran is not entitled to an evaluation in excess 
of 10 percent for allergic rhinitis for any period of time 
covered by this appeal.  The Board notes that some medical 
records include diagnoses of sinusitis/chronic sinusitis.  
However, the RO stated in the rating decision of August 2004 
that the examiner noted the Veteran did not have sinusitis 
but did have what sounded like allergic rhinitis and 
postnasal drip.  Accordingly, service connection was granted 
for allergic rhinitis.  Since sinusitis is not service 
connected, the criteria set forth in Diagnostic Code 6514 
pertaining to chronic sinusitis are not applicable in this 
case.  Other diagnostic codes from Diagnostic Codes 6502 to 
6521 and 6523 to 6524 have been considered but are also 
inapplicable as the Veteran is service-connected for 
rhinitis.  

The Board also notes that the Veteran, his wife, and his 
supervisor have submitted numerous lay statements which 
purportedly described the severity of the Veteran's service-
connected allergic rhinitis.  The Veteran has also expressed 
his opinion that he is entitled to an evaluation in excess of 
10 percent for his allergic rhinitis.  The United States 
Court of Appeals for Veterans Claims (Court) has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the Court has also held that lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
nasal congestion or difficulty breathing, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the percentage of nasal obstruction and/or 
whether he has nasal polyps.    
        
The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
allergic rhinitis are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  Furthermore, as there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected allergic rhinitis are addressed 
by the relevant criteria as discussed above.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial compensable evaluation for allergic rhinitis is 
denied prior to June 20, 2007.

An initial evaluation in excess of 10 percent for allergic 
rhinitis is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


